Judgment, Supreme Court, New York County (Bernard J. Fried, J.), entered July 27, 2006, which, to the extent appealed from as limited by the briefs, dismissed Citigroup Global *362Markets, Inc.’s (CGM) complaint and Weissfisch’s cross claim against defendant Metals Holding Corporation (MHC), pursuant to an order, same court and Justice, entered June 8, 2006, which granted MHC’s motion to dismiss the complaint and cross claim on the ground of forum non conveniens, unanimously affirmed, with costs.
The court balanced the appropriate factors and properly exercised its discretion in dismissing the action pursuant to the principle of forum non conveniens (see Islamic Republic of Iran v Pahlavi, 62 NY2d 474, 478-479 [1984]). This interpleader action, in which CGM seeks relief pursuant to CPLR 1006, lacks a substantial connection to New York, as it primarily concerns the disputed ownership by Weissfisch and MHC, a foreign national and a foreign corporation, respectively, of assets in an investment account that is the subject of extensive litigation in forums outside New York State. Furthermore, the interpleader action cannot be determined without reference to the underlying issue of ownership—the very issue that is already being litigated abroad. Indeed, there is a risk that conflicting rulings will be issued by courts of different jurisdictions (see World Point Trading PTE. v Credito Italiano, 225 AD2d 153, 161 [1996]).
We have considered CGM’s remaining contention and find it without merit. Concur—Saxe, J.P., Sweeny, McGuire and Malone, JJ. [See 12 Misc 3d 1168(A), 2006 NY Slip Op 51105(U).]